PER CURIAM.
Wayne Clausen (the Former Husband) appeals the final judgment of dissolution of marriage entered by the trial court, and Susan Clausen (the Former Wife) cross-appeals. We affirm without discussion all issues raised in the appeal and all issues raised in the cross-appeal, except issues related to the alimony award. As to that award, we reverse and remand for further proceedings because the trial court erred in failing to include income imputed to the Former Wife in its calculations and erred in failing to consider the child-related expenses being incurred by the Former Husband.
AFFIRMED in part; REVERSED in part; and REMANDED.
PALMER, ORFINGER and EISNAUGLE, JJ., concur.